BROWN, .T.
(dissenting.)
I dissent. The undisputed fact that the sureties signed, acknowledged, and unconditionally delivered the bond to the school district officers, without the signature of their principal attached thereto, estops them from now questioning their liability for his default. They cannot be heard to say that they did not “intend to be bound” without his signature. His failure to sign worked no substantial injury to them. It neither enlarged nor diminished their liability, and they should not be relieved by an application of technical rules of law.